FILED
                                                           DEC 12 2013
 1
                                                       SUSAN M. SPRAUL, CLERK
 2                                                       U.S. BKCY. APP. PANEL
                                                         OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No. WW-12-1534-TaKuD
                                   )
 6   LORETTA J. BROWN,             )      Bk. No. 10-22724-TWD
                                   )
 7                  Debtor.        )      Adv. No. 11-01056-TWD
     ______________________________)
 8                                 )
     LORETTA J. BROWN; MICHAEL B. )
 9   McCARTY, Chapter 7 Trustee,   )
                                   )
10                  Appellants,    )
                                   )
11   v.                            )      MEMORANDUM*
                                   )
12   BANK OF AMERICA, N.A.,        )
     successor by merger to BAC    )
13   HOME LOANS SERVICING, LP;     )
     RECONTRUST COMPANY, N.A.;     )
14   MORTGAGE ELECTRONIC           )
     REGISTRATION SYSTEMS, INC.,   )
15                                 )
                    Appellees.     )
16   ______________________________)
17                  Argued and Submitted on October 17, 2013
                             at Seattle, Washington
18
                           Filed - December 12, 2013
19
              Appeal from the United States Bankruptcy Court
20                for the Western District of Washington
21        Honorable Timothy W. Dore, Bankruptcy Judge, Presiding
                     ________________________________
22
     Appearances:     Richard Llewelyn Jones, Esq. for Appellants
23                    Loretta J. Brown and Michael B. McCarty, Chapter 7
                      Trustee; Steven Andrew Ellis, Esq. of Goodwin
24                    Procter LLP for Appellees Bank of America, N.A.,
                      successor by merger to BAC Home Loans Servicing,
25                    LP, ReconTrust Company, N.A., and Mortgage
                      Electronic Registration Systems, Inc.
26
27        *
             This disposition is not appropriate for publication.
     Although it may be cited for whatever persuasive value it may
28   have (see Fed. R. App. P. 32.1), it has no precedential value.
     See 9th Cir. BAP Rule 8013-1.
 1
     Before: TAYLOR, KURTZ, and DUNN, Bankruptcy Judges.
 2
 3                             I.   INTRODUCTION
 4        Debtor Loretta Brown (“Debtor”) and her chapter 71 trustee
 5   Michael McCarty (“McCarty”) appeal from multiple adverse rulings
 6   that disposed of the adversary proceeding they filed against
 7   Debtor’s mortgage lender, its servicer and agents, and MERS.    The
 8   bankruptcy court entered a final order that specifically
 9   encompassed two prior dismissal orders, denial of a motion to
10   reconsider one of the dismissal orders, and its grant of summary
11   judgment – resolving all claims in favor of all of the
12   defendants.
13        After evaluating all issues properly reviewable in this
14   appeal,2 we AFFIRM.
15                 II.   PROCEDURAL AND FACTUAL BACKGROUND3
16   A.   Pre-bankruptcy events
17        In 2007, Debtor borrowed money from and executed a
18
19        1
             Unless specified otherwise, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, all
20   “Rule” references are to the Federal Rules of Bankruptcy
     Procedure, Rules 1001-9037, and all “Civil Rule” references are
21   to the Federal Rules of Civil Procedure.
22        2
             In addition, the first of the two dismissal orders is the
     subject of a Civil Rule 60(b) motion filed by Appellants on
23   March 8, 2013, after Appellants filed the Notice of Appeal as to
     the Final Judgment that initiated this appeal. The bankruptcy
24   court denied the motion by order entered on March 29, 2013, based
     on lack of jurisdiction, and Appellants appealed, thus initiating
25   BAP No. 13-1170 (the “Related Appeal”). We address the Related
     Appeal in a separate Memorandum.
26
          3
             We exercised our discretion to review documents on the
27   bankruptcy court’s electronic docket to assist us in ascertaining
     the relevant procedural history. O’Rourke v. Seaboard Sur. Co.
28   (In re E.R. Fegert, Inc.), 887 F.2d 955, 958 (9th Cir. 1989).
                                   - 2 -
 1   promissory note (“Note”) and a deed of trust (“Trust Deed”) in
 2   favor of Countrywide Home Loans, Inc. (“Countrywide”), as lender.
 3   The Trust Deed encumbered Debtor’s real property in Bellevue,
 4   Washington (the “Property”) and identified LandSafe Title of
 5   Washington (“LandSafe”) as trustee and MERS as beneficiary.
 6   Later in 2007, the Federal National Mortgage Association
 7   (“FannieMae”) acquired an ownership interest in the Note.
 8        In documents dated October 14, 2010: MERS purported to
 9   assign the Trust Deed and Note to BAC Home Loans Servicing, LP
10   (“BAC”), fka Countrywide Home Loans Servicing (the “MERS
11   Assignment”); and BAC appointed ReconTrust Company, N.A.
12   (“ReconTrust”) as successor trustee under the Trust Deed (the
13   “Successor Trustee Appointment”).   Promptly thereafter, Debtor
14   received a Notice of Default (“Notice of Default”) executed on
15   behalf of ReconTrust as the duly authorized agent for BAC.    The
16   Notice of Default identified BAC as “Owner of Note” and
17   “Servicer” and provided notice, among other things, that Debtor
18   must submit a cure payment of $11,677.09 to avoid foreclosure.
19   B.   Initial bankruptcy events
20        On October 22, 2010, Debtor filed a voluntary bankruptcy
21   petition under chapter 7 and scheduled “BAC Home Loans” as a
22   creditor with debt secured by first and second deeds of trust
23   against the Property.   Within a month of Debtor’s petition, BAC
24   sought relief from the automatic stay to allow it to foreclose.
25   Debtor did not oppose the motion.   Instead, Debtor filed a
26   complaint initiating adversary proceeding no. 11-01056 (the
27   “Adversary Proceeding”).
28        Debtor filed the Adversary Proceeding against Countrywide,
                                   - 3 -
 1   LandSafe, ReconTrust, BAC, and MERS and sought a temporary
 2   restraining order and permanent injunction, quiet title, and
 3   damages under various legal theories, including wrongful
 4   foreclosure, the Consumer Protection Act (“CPA”), the Fair Debt
 5   Collection Practices Act (“FDCPA”), and malicious prosecution.
 6   Before any responsive pleadings were filed, Debtor and McCarty
 7   together filed an amended complaint.
 8   C.   First Amended Complaint and Motion to Dismiss
 9        In the amended complaint (“FAC”), McCarty joined as a party
10   plaintiff.   Otherwise, the FAC substantially mirrors the
11   initially filed complaint.4   In general, Debtor and McCarty
12   (“Appellants”) alleged that BAC and ReconTrust violated the CPA
13   by promulgating, recording, and relying on documents they should
14   have known were false, in particular: the MERS Assignment, the
15   Successor Trustee Appointment, and the Notice of Default.
16   Appellants also alleged that ReconTrust’s issuance and use of the
17   Notice of Default violated the FDCPA and that ReconTrust’s
18   attempts to dispossess Debtor of her property constituted
19   malicious prosecution.
20        As to the claim for wrongful foreclosure (“Wrongful
21   Foreclosure Claim”), Appellants alleged that the defendants5
22
23        4
             As in the initially filed complaint, the caption of the
     FAC lists not only the claims for relief contained therein, but
24   also breach of contract, libel/defamation of title, and violation
     of the Real Estate Settlement Procedures Act, U.S.C. § 2601,
25   claims never pled or even discussed in the FAC.
26        5
             Generally, both the FAC and the subsequently filed
     version of the complaint suffer from lumping of “defendants,”
27   inexact references to other parts of the pleadings that lead
     nowhere (especially as to alleged “injury,” as discussed later
28                                                      (continued...)
                                   - 4 -
 1   violated the Washington Deed of Trust Act6 (“Trust Deed Act”)
 2   when they designated MERS as a beneficiary in the Trust Deed and
 3   MERS subsequently executed the MERS Assignment.    Appellants
 4   contended that BAC’s authority to execute the Successor Trustee
 5   Appointment and ReconTrust’s authority to execute the Notice of
 6   Default derived solely from the invalid MERS Assignment,
 7   invalidating both documents.   They alleged that these
 8   transactions constituted a “sham” and, therefore, invalid
 9   transactions under the Trust Deed Act.7   Appellants similarly
10   based their action to quiet title (“Quiet Title Action”) on their
11   argument that the defendants’ allegedly invalid transactions
12   irreparably severed the Note from the Trust Deed.
13        Defendants Countrywide, ReconTrust, BAC, and MERS brought a
14   motion to dismiss the FAC pursuant to Civil Rule 12(b)(6) (“First
15   Dismissal Motion”).   Simply stated, the movants argued that:
16   (a) Appellants could not state a claim for wrongful foreclosure
17   because Appellants did not and could not allege that a
18   foreclosure had been noticed or conducted; (b) the FDCPA did not
19   apply to them, and they were not “collecting a debt” for purposes
20   of the FDCPA; (c) Appellants could not satisfy the required
21   elements to establish a CPA claim; (d) initiation of a
22   non-judicial foreclosure is not an “action for damages,” and,
23
24        5
           (...continued)
     herein), and conclusory allegations – all of which tend to blur
25   together the elements of the various claims asserted therein.
26        6
              Washington Revised Code § 61.24 et seq.
27        7
             Appellants also contended that the MERS Assignment and
     the Successor Trustee Appointment were invalid due to
28   “robo-signing” and improper notarization.
                                   - 5 -
 1   thus, no malicious prosecution claim could be pled; and (e) the
 2   Quiet Title Action failed, as ownership was not in question and
 3   Debtor did not satisfy her loan obligation.
 4        The bankruptcy court granted the First Dismissal Motion by
 5   order entered on January 10, 2012 (the “First Dismissal Order”).8
 6   The bankruptcy court dismissed the Wrongful Foreclosure Claim
 7   “with prejudice to the extent that it seeks monetary damages or a
 8   permanent injunction against the Defendants.”   Adv. dkt. #42 at
 9   2:3-14.   It dismissed all other claims without prejudice.9
10        Appellants sought reconsideration of the First Dismissal
11   Order under Civil Rule 59, requesting that they be allowed to
12   amend the Wrongful Foreclosure Claim.   The bankruptcy court
13   denied the requested relief.   In its order, the bankruptcy court
14   stated that the “Plaintiffs already have the relief they seek.”
15   Adv. dkt. #47 at 2:18.   The dismissal with prejudice only applied
16   to the extent Appellants sought monetary damages or a permanent
17   injunction, as the bankruptcy court held that neither form of
18   relief was allowed under the relevant statutes, RCW 61.24.130 and
19   RCW 7.40.020; however, Appellants were free to seek a temporary
20   injunction and could amend their complaint accordingly.
21
22
          8
             The bankruptcy court stated its reasons for granting the
23   First Dismissal Motion orally on the record on December 22, 2011
     (erroneously cited in the Hearing Transcript as December 14,
24   2011). During its oral ruling, the bankruptcy court stated that
     the Appellants withdrew their claim for malicious prosecution,
25   requiring the bankruptcy court to rule only as to the remaining
     four claims for relief.
26
          9
             In documents filed both in the Adversary Proceeding and
27   this appeal, Appellants frequently use the term “cause of
     action.” As both the Rules and Civil Rules discuss “claims” and
28   not “causes of action,” we do so as well herein.
                                   - 6 -
 1   D.   Second Amended Complaint and Motion to Dismiss
 2        Appellants filed a second amended complaint (“SAC”) naming
 3   only ReconTrust, BAC, and MERS as defendants.   The SAC contained
 4   three identified claims:   abuse of process/wrongful civil
 5   proceedings, violation of the FDCPA, and violation of the CPA;
 6   and sought an injunction and damages.   The factual allegations
 7   are substantially similar to those alleged in the FAC.
 8   Appellants again alleged that the MERS Assignment, the Successor
 9   Trustee Appointment, and the Notice of Default supported the
10   asserted claims.   In addition, the Appellants alleged that in
11   response to a request for information in December 2010,10 BAC
12   identified FannieMae as the “holder of the loan” and “current
13   owner” of the Note and itself as the servicer of the loan.
14   Appellants assert that these statements directly contradict the
15   statement of ownership of the Note by BAC contained in the Notice
16   of Default and, thus, support Appellants’ allegations that
17   neither MERS nor BAC were ever the legal holder or owner of the
18   obligation.
19        ReconTrust, Bank of America, N.A., as successor by merger to
20   BAC (“BofA”), and MERS jointly brought a motion to dismiss the
21   SAC pursuant to Civil Rule 12(b)(6) (“Second Dismissal Motion”).
22   The movants argued that Appellants again failed to adequately
23   plead the identified claims and, in addition, that Appellants
24   should be collaterally estopped from contending that BofA could
25
26        10
             Notably, Appellants thus conceded in the SAC (filed in
     January 2012) that they had notice in December 2010 and prior to
27   Debtor’s initiation of the Adversary Proceeding in January 2011,
     of FannieMae’s ownership of the Debtor’s loan and BAC’s role as
28   servicer.
                                   - 7 -
 1   not initiate foreclosure proceedings, based on the order entered
 2   by the bankruptcy court on the uncontested relief from stay
 3   motion.
 4        The bankruptcy court denied the Second Dismissal Motion in
 5   part, and granted it in part.11   By order entered April 6, 2012
 6   (the “Second Dismissal Order”), the bankruptcy court dismissed
 7   all claims in the SAC, with prejudice, except for the FDCPA
 8   claims against BofA and ReconTrust.   The bankruptcy court also
 9   denied the Appellants’ request for leave to further amend the
10   complaint.
11   E.   Summary Judgment Motion
12        The Second Dismissal Order allowed the Appellants’ FDCPA
13   claims to go forward against BofA and ReconTrust.   After close of
14   discovery, BofA and ReconTrust (“SJ Movants”) filed a joint
15   motion for summary judgment (“SJ Motion”).12   The SJ Movants
16   supported the SJ Motion with the declaration of Joe Peloso, a
17   Mortgage Resolution Specialist employed by BofA.    Peloso’s
18   Declaration authenticated: (a) a copy of the Note that included
19   an endorsement in blank from Countrywide; (b) a copy of a
20
21        11
             On April 6, 2012, the bankruptcy court held a hearing
     specifically to orally state its reasons for granting the Second
22   Dismissal Motion. The hearing transcript erroneously shows
     March 9, 2012, as the date of the oral ruling, whereas, oral
23   argument occurred on March 9, 2012 and the oral ruling was issued
     on April 6, 2012.
24
          12
             By order entered May 11, 2012, the bankruptcy court
25   required that all discovery be completed by August 17, 2012. The
     SJ Movants filed the SJ Motion on the discovery cutoff date.
26   Nonetheless, Appellants argued for a continuance of the hearing
     on the SJ Motion pursuant to Civil Rule 56(d) and lack of
27   discovery. The bankruptcy court denied the unsupported request.
     Appellants do not appeal from the denial of their request for
28   continuance, and the issue, thus, is waived.
                                   - 8 -
 1   certified Certificate of Filing by BAC dated April 21, 2009,
 2   changing the name of Countrywide Home Loans Servicing LP to BAC;
 3   (c) a copy of Announcement 08-12 dated May 23, 2008 on FannieMae
 4   letterhead, amending its Servicing Guidelines regarding “Note
 5   Holder Status for Legal Proceedings Conducted in the Servicer’s
 6   Name”13; and (d) a copy of a letter dated June 24, 2011, from the
 7   Comptroller of the Currency addressed to BofA and titled
 8   “Conditional Approval #1003 July 2011,” that documented the
 9   merger of BAC into BofA.
10        Peloso’s Declaration provided evidence that from loan
11   origination, ReconTrust, a wholly-owned subsidiary and agent of
12   BofA (and its predecessors in interest), maintained custody of
13   the endorsed-in-blank Note.   Further, he testified that the
14   investor in the loan, FannieMae, authorized BAC, and subsequently
15   BofA, to enforce the Note on its behalf.   Thus, the SJ Movants
16   argued that they are not “debt collectors” within the meaning of
17   the FDCPA, having obtained an interest in the loan long before it
18   went into default.   They also argued that they did not make false
19   or misleading representations and employed no unfair practices
20   (as required to support an FDCPA claim), as they were entitled to
21   issue the Notice of Default based on Debtor’s payment defaults,
22   the power of sale in the Trust Deed, and their authority as
23   servicer (and servicer’s agent) and as holder of the Note.
24         In written response to the SJ Motion, Appellants objected
25   to Peloso’s Declaration on the grounds that Mr. Peloso was not
26
27        13
             The SJ Movants also pointed out that the FannieMae
     Guidelines are available at
28   “https://www.efanniemae.com/sf/guides/ssg/2008annlenlrt.jsp.”
                                   - 9 -
 1   competent or qualified to testify and merely presented
 2   inadmissible hearsay.     Substantively, Appellants argued that
 3   Appellants’ claims were valid and all arose from the fact that
 4   MERS was not a beneficiary under the Trust Deed.    Appellants
 5   cited the then recently issued opinion by the Washington State
 6   Supreme Court, Bain v. Metro. Mortg. Grp., Inc.14    Appellants
 7   further argued that all actions of which Appellants complained
 8   proceeded from the invalid MERS Assignment and gave rise to
 9   “collateral claims” such as those arising under the FDCPA and the
10   CPA.    Finally, Appellants argued that the Bain opinion supported
11   Appellants’ contention that the initiation of a non-judicial
12   foreclosure without the authority of the “true and lawful holder
13   and owner” of the Note and Trust Deed violated the FDCPA.
14   Adv. dkt. #72 at 12:19-21.
15          Appellants further argued that BofA was a debt collector
16   under the FDCPA because it purchased a debt in default, relying
17   on their contention that BofA acquired its interest on
18   October 14, 2010 via the MERS Assignment and shortly before the
19   Notice of Default issued.     They argued that the SJ Movants failed
20   to present any evidence that FannieMae ever declared a default or
21   that FannieMae owned any interest in the Note, other than the
22   unreliable testimony in Peloso’s Declaration.
23          The evidence presented by Appellants in response to the SJ
24   Motion consisted of the SAC and its attached documents, the
25   Declaration of Adam Greenhalgh that Appellants filed in support
26
27
28          14
                 175 Wash. 2d 83 (2012).
                                        - 10 -
 1   of their opposition to the First Dismissal Motion;15 Appellants’
 2   counsel’s declaration regarding his review of documents at
 3   Defendants’ counsel’s office described as the “collateral
 4   wallet”; and Debtor’s verification of the SAC.
 5        After oral argument and additional briefing, the bankruptcy
 6   court overruled the Appellants’ objections to Peloso’s
 7   Declaration, granted the SJ Motion, and entered its order (the
 8   “Final Judgment”).
 9   F.   Civil Rule 60(b) motion for relief from Second Dismissal
          Order
10
11        On August 29, 2012, and after the SJ Motion was filed,
12   Appellants filed a Motion for Relief from Judgement/Order of
13   April 6, 2012 pursuant to Civil Rule 60(b) (the “Civil Rule 60(b)
14   Motion”).   Appellants brought the Civil Rule 60(b) Motion solely
15   on the grounds that the Bain opinion rendered August 16, 2012
16   undercut the reasoning underlying the bankruptcy court’s Second
17   Dismissal Order and repudiated the case law argued in support of
18   the Second Dismissal Motion.   Appellants requested that the
19   bankruptcy court permit them to further amend their complaint “to
20   assert additional claims based upon the Bain decision.”     Adv.
21   dkt. #68 at 7:6-8.
22        The bankruptcy court heard oral argument on the Civil Rule
23   60(b) Motion and later stated its ruling orally on the record
24
25        15
             The bankruptcy court appropriately did not review the
     Declaration of Adam Greenhalgh offered by Appellants in
26   connection with its consideration of the First Dismissal Motion.
     See Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d
27   1542, 1555 (9th Cir. 1989) (generally a court may not consider
     any material beyond the pleadings in its evaluation of a Civil
28   Rule 12(b)(6) motion).
                                   - 11 -
 1   when it also ruled on the SJ Motion.   The bankruptcy court denied
 2   the Civil Rule 60(b) Motion, as ordered in the Final Judgment.
 3        Appellants filed their notice of appeal from the Final
 4   Judgment on October 18, 2012 along with a motion seeking an
 5   extension of the time for filing the notice of appeal.   The
 6   bankruptcy court granted the extension of the deadline to
 7   October 18, 2012, by order entered December 31, 2012.    Therefore,
 8   the notice of appeal is timely.
 9                           III.   JURISDICTION
10        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
11   §§ 1334 and 157(b)(1) and (b)(2)(O).
12        We have jurisdiction under 28 U.S.C. § 158(a) and (b) to
13   hear appeals from final judgments, orders, and decrees; and with
14   leave of the Panel, from interlocutory orders and decrees of
15   bankruptcy judges.   The burden of demonstrating jurisdiction lies
16   with the party asserting it.   Kokkonen v. Guardian Life Ins. Co.
17   of Am., 511 U.S. 375, 379-80 (1994).   Here, Appellants merely
18   state that we have appellate jurisdiction pursuant to 28 U.S.C.
19   § 158.
20        Appellants explicitly appeal from the Final Judgment.     The
21   Final Judgment provides that “entry of this Order together with
22   the prior dismissal orders [Docket Nos. 42 and 58] result in all
23   causes of action in this adversary proceeding being resolved in
24   favor of the Defendants.”   Adv. dkt. #79 at 2.
25        Docket No. 42 is the First Dismissal Order, by which the
26   bankruptcy court dismissed Appellants’ Wrongful Foreclosure Claim
27   with prejudice “to the extent that it seeks monetary damages or a
28   permanent injunction against the Defendants”; and dismissed all
                                   - 12 -
 1   remaining claims without prejudice.   Adv. dkt. #42 at 2.   As the
 2   First Dismissal Order dismissed most of the FAC without
 3   prejudice, the First Dismissal Order was an interlocutory order.
 4   See WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.
 5   1997).    When the bankruptcy court entered the Final Judgment,
 6   however, the First Dismissal Order became final and appealable.
 7   See Munoz v. Small Bus. Admin., 644 F.2d 1361, 1364 (9th Cir.
 8   1981) (“an appeal from the final judgment draws in question all
 9   earlier non-final orders and all rulings which produced the
10   judgment”).   Arguably, two of Appellants’ stated issues on
11   appeal16 implicate the First Dismissal Order, as does their
12   argument that the bankruptcy court should not have dismissed the
13   Quiet Title Action.   “[T]he rule is well settled that a mistake
14   in designating the judgment appealed from should not result in
15   loss of the appeal as long as the intent to appeal from a
16   specific judgment can be fairly inferred from the notice and the
17   appellee is not misled by the mistake.”   Id. at 1363.    Here, we
18   may infer Appellants’ intent to appeal from the dismissal of the
19   Wrongful Foreclosure Claim and the Quiet Title Action in the
20   First Dismissal Order from their Statement of Issues and
21   arguments presented on appeal, and Appellees were not misled by
22
          16
             Appellants’ stated Issue No. 1 claims the bankruptcy
23   court erred by dismissing Appellants’ claims for wrongful
     foreclosure and ”irregularities in the proceedings,” although
24   Appellants inaccurately attribute the dismissal as accomplished
     by the Second Dismissal Order and the Final Judgment, rather than
25   the First Dismissal Order. Their Issue No. 2 claims that the
     bankruptcy court erred by dismissing Appellants’ “claims for
26   injunctive relief” – again attributing the dismissal to the
     Second Dismissal Order and Final Judgment, rather than the First
27   Dismissal Order. Both stated issues also confusingly refer to
     the bankruptcy court’s denial of the Civil Rule 60(b) Motion,
28   which was entered October 2, 2012.
                                   - 13 -
 1   the alleged mistake.       The Appellees fully briefed the dismissal
 2   of both claims.17       The propriety of the dismissal of these
 3   claims, therefore, is properly before this Panel.
 4           Docket No. 58, referred to in the Final Judgment, is the
 5   Second Dismissal Order.       The Second Dismissal Order pertained to
 6   the Appellants’ SAC and resulted in dismissal of two of the three
 7   claims therein – the Abuse of Process and CPA claims – against
 8   all Defendants and the FDCPA claims against MERS.          The bankruptcy
 9   court specifically did not dismiss the FDCPA claims alleged
10   against BofA and ReconTrust.       Because the Second Dismissal Order
11   did not dispose of all claims among all the parties, it, too, was
12   an interlocutory order until entry of the Final Judgment, at
13   which time it became final and appealable.       See Nascimento v.
14   Dummer, 508 F.3d 905, 908 (9th Cir. 2007); and Munoz, 644 F.2d at
15   1364.        Appellants’ stated Issue No. 5 implicates the Second
16   Dismissal Order as Appellants claim the bankruptcy court erred by
17   “dismissing Appellants’ claims for violation of the Washington
18   Consumer Protection Act” which were dismissed in the Second
19   Dismissal Order.18       Appellants’ Opening Brief at 1.    Therefore,
20   we conclude that the propriety of the dismissal of the CPA claims
21
22
23
             17
             Appellees initially argue that Appellants waived appeal
24   from the dismissal of the Wrongful Foreclosure Claim and the
     Quiet Title Action by failing to include such claims in the SAC.
25   Appellees nonetheless addressed the merits of dismissal of both
     claims on appeal.
26
             18
             Appellants confusingly frame the issue, however, as
27   error made in connection with the bankruptcy court’s Final
     Judgment and ruling contained therein that denied relief from the
28   Second Dismissal Order.
                                   - 14 -
 1   is also before this Panel in this appeal.19
 2                                 IV.   ISSUES
 3        1.    Whether the bankruptcy court erred when it granted
 4   summary judgment in favor of BofA and ReconTrust on the FDCPA
 5   claims.
 6        2.    Whether the bankruptcy court erred when it dismissed all
 7   other claims against BofA and ReconTrust.
 8        3.    Whether the bankruptcy court erred when it dismissed all
 9   claims against MERS.
10        4.    Whether the bankruptcy court abused its discretion when
11   it denied the Civil Rule 60(b) Motion.
12                          V.   STANDARDS OF REVIEW
13        We review de novo the bankruptcy court’s decision to grant
14   summary judgment.   Boyajian v. New Falls Corp. (In re Boyajian),
15   564 F.3d 1088, 1090 (9th Cir. 2009); Lopez v. Emergency Serv.
16   Restoration, Inc. (In re Lopez), 367 B.R. 99, 103 (9th Cir. BAP
17   2007).    Viewing the evidence in the light most favorable to the
18   non-moving party (i.e., Appellants), we determine whether the
19   bankruptcy court correctly found that there are no genuine issues
20   of material fact and that the moving party is entitled to
21   judgment as a matter of law.    Jesinger v. Nev. Fed. Credit Union,
22
23        19
             Appellants include another issue in their Statement of
     Issues on Appeal, claiming that the bankruptcy court erred by
24   dismissing Appellants’ claim for breach of contract. We note
     that the caption page of the FAC included “Breach of Contract,”
25   however, Appellants failed to plead a claim for breach of
     contract in the FAC. Nor do Appellants present any argument on
26   appeal with respect to breach of contract. Therefore, this issue
     has been waived. City of Emeryville v. Robinson, 621 F.3d 1251,
27   1261 (9th Cir. 2010) (appellate courts in this Circuit “will not
     review issues which are not argued specifically and distinctly in
28   a party’s opening brief.”).
                                   - 15 -
 1   24 F.3d 1127, 1130 (9th Cir. 1994); Gertsch v. Johnson & Johnson
 2   Fin. Corp. (In re Gertsch), 237 B.R. 160, 165 (9th Cir. BAP
 3   1999).
 4   We also review de novo the bankruptcy court’s grant of a Civil
 5   Rule 12(b)(6) motion to dismiss.   Movsesian v. Victoria
 6   Versicherung AG, 629 F.3d 901, 905 (9th Cir. 2010).    When
 7   reviewing a Civil Rule 12(b)(6) dismissal, we generally limit our
 8   consideration to the complaint.    Livid Holdings Ltd. v. Salomon
 9   Smith Barney, Inc., 416 F.3d 940, 946 (9th Cir. 2005).      We view
10   the complaint in the light most favorable to the plaintiff,
11   accepting all well-pled factual allegations as true, as well as
12   any reasonable inferences drawn from them.   Johnson v. Riverside
13   Healthcare Sys., 534 F.3d 1116, 1122 (9th Cir. 2008).      We may
14   affirm on any basis in the record.   See Caviata Attached Homes,
15   LLC v. U.S. Bank, N.A. (In re Caviata Attached Homes, LLC),
16   481 B.R. 34, 44 (9th Cir. BAP 2012).
17        We review the bankruptcy court’s denial of the Civil
18   Rule 60(b) Motion for abuse of discretion.   Arrow Elecs., Inc. v.
19   Justus (In re Kaypro), 218 F.3d 1070, 1073 (9th Cir. 2000);
20   Sewell v. MGF Funding, Inc. (In re Sewell), 345 B.R. 174, 178
21   (9th Cir. BAP 2006).   We apply a two-part test to determine
22   objectively whether the bankruptcy court abused its discretion.
23   United States v. Hinkson, 585 F.3d 1247, 1261-62 (9th Cir. 2009)
24   (en banc).    First, we “determine de novo whether the bankruptcy
25   court identified the correct legal rule to apply to the relief
26   requested.”   Id.   De novo means review is independent, with no
27   deference given to the trial court’s decision.   See First Ave. W.
28   Bldg., LLC v. James (In re Onecast Media, Inc.), 439 F.3d 558,
                                   - 16 -
 1   561 (9th Cir. 2006).   Second, we examine the bankruptcy court’s
 2   factual findings under the clearly erroneous standard.   Hinkson,
 3 585 F.3d at 1262 & n.20.   We must affirm the bankruptcy court’s
 4   factual findings unless those findings are “(1) ‘illogical,’
 5   (2) ‘implausible,’ or (3) without ‘support in inferences that may
 6   be drawn from the facts in the record.’”      Id.
 7                              VI.   DISCUSSION
 8   A.   Claims alleged against BofA20 and ReconTrust
 9        1.     The FDCPA claims
10        The bankruptcy court dismissed Appellants’ FDCPA claims
11   against BofA and ReconTrust when it determined that Appellants
12   failed to identify a genuine issue of disputed fact and the
13   SJ Movants were entitled to judgment as a matter of law on their
14   SJ Motion.21   Appellants argue the bankruptcy court erred.   We
15   disagree.
16
17
          20
             For simplicity we refer to BofA in lieu of BAC
18   hereinafter.
19        21
             In the bankruptcy court, Appellants objected to Peloso’s
     Declaration based on hearsay and lack of qualification to testify
20   and objected to the documents submitted with Peloso’s Declaration
     based on lack of authentication. They also argued that they had
21   not been allowed to do discovery and sought a continuance to
     allow them more time. The bankruptcy court determined that the
22   testimony and documents offered by Mr. Peloso “would be
     admissible at trial.” Hr’g Tr. (Sept. 28, 2013) at 7:21-22. The
23   bankruptcy court found that Mr. Peloso had personal knowledge
     based on business records and also “would qualify as an expert to
24   testify about his review of BofA’s documents and records under
     FRE 702.” Id. at 8:5-7. It further found that most of the
25   documents were self-authenticating, even if not business records.
     Id. at 8:8-13. As to the request for more time for discovery,
26   the bankruptcy court denied the request. Appellants had from
     April 22, 2012 to the August 17, 2012 discovery cutoff to conduct
27   discovery and failed to support a request for continuance. Id.
     at 9:8-14. Appellants did not raise any issue on appeal with
28   respect to any of these rulings, and we consider them waived.
                                   - 17 -
 1               a.     Standards
 2        Federal Rule of Civil Procedure 56(c) (incorporated into the
 3   Bankruptcy Rules under Bankruptcy Rule 7056) provides that a
 4   party may move for summary judgment when there is no genuine
 5   issue as to a material fact and the moving party is entitled to a
 6   judgment as a matter of law.     Any "genuine issue" is one where,
 7   based on the evidence presented, a fair-minded jury could return
 8   a verdict in favor of the nonmoving party on the issue in
 9   question.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249
10   (1986); Lang v. Retirement Living Pub. Co., 949 F.2d 576, 580 (2d
11   Cir. 1991).      A "material fact" is one the resolution of which
12   could affect the outcome of the case.     Anthes v. Transworld Sys.,
13   Inc., 765 F. Supp 162, 165 (D. Del. 1991).
14        All justifiable inferences must be drawn in favor of the
15   non-moving party.     Anderson, 477 U.S. at 255.   Likewise, all
16   evidence must be viewed in the light most favorable to the
17   non-moving party.     Lake Nacimiento Ranch Co. v. Cnty. of San Luis
18   Obispo, 841 F.2d 872, 875 (9th Cir. 1987).      A party responding to
19   a summary judgment motion may not rest upon mere allegations or
20   denials in its pleadings.      Rather the party must present
21   admissible evidence showing that there is a genuine issue for
22   trial.   Fed. R. Civ. P. 56(e).    "Legal memoranda and oral
23   argument are not evidence, and they cannot by themselves create a
24   factual dispute sufficient to defeat a summary judgment motion."
25   British Airways Bd. v. Boeing Co., 585 F.2d 946, 952 (9th Cir.
26   1978).
27        If the non-moving party bears the ultimate burden of proof
28   on an element at trial, as do the Appellants here, that party
                                   - 18 -
 1   must make a showing sufficient to create a genuine issue with
 2   respect to that element in order to survive a motion for summary
 3   judgment.   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).
 4               b.     Debt collectors
 5        The FDCPA provides that: “A debt collector may not use any
 6   false, deceptive, or misleading representation or means in
 7   connection with the collection of any debt.”     15 U.S.C. § 1692e.
 8   Here, the bankruptcy court found that on the record before it,
 9   the admissible evidence was insufficient to create a genuine
10   issue that BAC was a debt collector under the FDCPA.       Likewise,
11   the bankruptcy court was unable to conclude from the admissible
12   evidence that ReconTrust was a debt collector.
13        Several months after the bankruptcy court ruled on the
14   SJ Motion, the Ninth Circuit published its opinion in Schlegel v.
15   Wells Fargo Bank, N.A. (In re Schlegel), 720 F.3d 1204 (9th Cir.
16   2013).   In In re Schlegel, the Ninth Circuit makes clear that a
17   “debt collector” under the FDCPA must have debt collection as the
18   principal purpose of its business. 720 F.3d at 1209.   Neither
19   side here presented evidence regarding the defendants’ principal
20   businesses.      Appellees argued that they are not debt collectors
21   under the FDCPA and presented evidence that they merely acted as
22   a servicer and its agent under the authority of the FannieMae
23   Guidelines.      The ultimate burden of proof on this critical
24   element, however, rested with the Appellants.     As such, in
25   response to the SJ Motion, Appellants were required to come
26   forward with a showing sufficient to create a genuine issue of
27   fact as to that element in order to survive the SJ Motion.       See
28   Celotex Corp., 477 U.S. at 322-23. They did not.
                                   - 19 -
 1        In effect, the bankruptcy court shifted the burden of proof
 2   on this element to the Appellees.   As the bankruptcy court
 3   nonetheless granted summary judgment on other grounds, we
 4   conclude that the error is harmless.   See, e.g., Fed. R. Civ. P.
 5   61 (incorporated into bankruptcy proceedings by Rule 9005).
 6             c.   False or misleading representations/unfair
                    practices
 7
 8        The bankruptcy court granted the SJ Motion on the admissible
 9   evidence contained in Peloso’s Declaration and self-
10   authenticating documents, establishing that:
11        [BofA], through its own agent, ReconTrust, had
          possession of the [Note] and the authority of its
12        principal, [and] it was the holder of the [Note] and
          was an authorized beneficiary under RCW 61.24.005(2).
13        Hr’g Tr. (Sept. 28, 2012) at 17:10-15.
14        Because [BofA] was an authorized beneficiary it could
          properly appoint ReconTrust as successor trustee and
15        direct ReconTrust to issue [the Notice of Default]
          pursuant to RCW 61.24.030. Id. at 17:16-19.
16
          RCW 61.24.031 provides that an authorized agent may
17        issue a notice of default under RCW 61.24.010(8). Id.
          at 17:20-22.
18
19   The bankruptcy court found that “because the issuance of the
20   appointment of successor trustee and the notice of default were
21   authorized and proper, there are no false or misleading
22   representations under [] 15 U.S.C. § 1692e or unfair practices
23   under 15 U.S.C. 1692f.”   Hr’g Tr. (Sept. 28, 2012) at 19:1-5.
24   Therefore, the bankruptcy court granted the SJ Motion.    We find
25   no error in either the bankruptcy court’s legal conclusions or
26   its determination that Appellants failed to show the existence of
27   disputed facts that would require trial.
28        Appellants failed below to present admissible evidence of a
                                   - 20 -
 1   genuine issue of material fact in dispute, and, on appeal, they
 2   do not argue any specific error made by the bankruptcy court.        In
 3   defense of the SJ Motion, Appellants argued the plausibility of
 4   their claims, rather than submitting evidence to support the
 5   elements of the claims on which they bore the ultimate burden of
 6   proof.       Therefore, we conclude that the bankruptcy court did not
 7   err when it granted the SJ Motion.
 8           The undisputed facts determined in connection with the
 9   SJ Motion and our conclusion that the bankruptcy court committed
10   no error necessarily inform our analysis of the Civil
11   Rule 12(b)(6) dismissals of the Appellants’ other claims alleged
12   against BofA and ReconTrust.
13           2.     CPA claims
14           The bankruptcy court dismissed the CPA claims alleged
15   against BofA and ReconTrust pursuant to the Second Dismissal
16   Order.
17           A motion to dismiss under Civil Rule 12(b)(6) challenges the
18   sufficiency of the allegations set forth in the complaint.       The
19   court's review is limited to the allegations of material facts
20   set forth in the complaint, which must be read in the light most
21   favorable to the non-moving party, and together with all
22   reasonable inferences therefrom, must be taken to be true.
23   Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998).       Thus, a court
24   generally      may not consider any material beyond the pleadings;
25   however, material that is properly submitted as part of the
26   complaint may be considered.      Hal Roach Studios, 896 F.2d at
27   1555.
28           A complaint must contain either direct or inferential
                                      - 21 -
 1   allegations respecting all the material elements necessary to
 2   sustain recovery under some viable legal theory.     Bell Atl. Corp.
 3   v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted).     The
 4   plaintiff must provide grounds for her entitlement to relief,
 5   which requires more than labels and conclusions; and the actions
 6   must be based on legally cognizable claims.     Twombly, 550 U.S. at
 7   555.    The court, thus, need not accept as true mere recitals of a
 8   claim's elements, supported by conclusory statements; and the
 9   plausibility of a claim is context-specific on review of which
10   the court may draw on its experience and common sense.     See
11   Ashcroft v. Iqbal, 556 U.S. 662, 678-79, 129 S. Ct. 1937, 1950
12   (2009).
13          Under Washington law, private CPA claims require that the
14   plaintiff establish five elements:
15          (1) unfair or deceptive act or practice; (2) occurring
            in trade or commerce; (3) affecting the public
16          interest; (4) injury to a person’s business or
            property; and (5) causation.
17
18   Panag v. Farmers Ins. Co. of Wash., 166 Wash. 2d 27, 37 (2009)
19   (citing Hangman Ridge Training Stables, Inc. v. Safeco Title Ins.
20   Co., 105 Wash. 2d 778, 780 (1986)).
21           In the SAC, Appellants alleged that actions taken by BAC
22   and ReconTrust violated the Trust Deed Act and that such
23   violations constituted per se violations of the CPA.     As the
24   bankruptcy court noted, the Trust Deed Act “contains a list of
25   per se violations of the CPA at RCW 61.24.135,22 which does not
26
27          22
                 Revised Code of Washington § 61.24.135 provides that:
28                                                         (continued...)
                                      - 22 -
 1   include any of the alleged acts in this case.”    Hr’g Tr.
 2   (April 6, 2012) at 11:8-11.   Appellants made the same per se
 3   argument in connection with alleged violations of the FDCPA,
 4   however, they do not cite any applicable statutory provision, and
 5   we know of none.
 6        The first two elements of a private CPA claim “may be
 7   established by a showing that (1) an act or practice which has a
 8   capacity to deceive a substantial portion of the public (2) has
 9   occurred in the conduct of any trade or commerce.”    Hangman Ridge
10   Training Stables, Inc., 105 Wash. 2d at 785-86.     Appellants alleged
11   that BAC and ReconTrust issued documents without the requisite
12   authority in connection with Debtor’s loan and the initiation of
13
14        22
           (...continued)
          (1) It is an unfair or deceptive act or practice under
15        the consumer protection act, chapter 19.86 RCW, for any
          person, acting alone or in concert with others, to
16        offer, or offer to accept or accept from another, any
          consideration of any type not to bid, or to reduce a
17        bid, at a sale of property conducted pursuant to a
          power of sale in a deed of trust. The trustee may
18        decline to complete a sale or deliver the trustee’s
          deed and refund the purchase price, if it appears that
19        the bidding has been collusive or defective, or that
          the sale might have been void. However, it is not an
20        unfair or deceptive act or practice for any person,
          including a trustee, to state that a property subject
21        to a recorded notice of trustee’s sale or subject to a
          sale conducted pursuant to this chapter is being sold
22        in an “as-is” condition, or for the beneficiary to
          arrange to provide financing for a particular bidder or
23        to reach any good faith agreement with the borrower,
          grantor, any guarantor, or any junior lienholder.
24        (2) It is an unfair or deceptive act in trade or
          commerce and an unfair method of competition in
25        violation of the consumer protection act, chapter 19.86
          RCW, for any person or entity to: (a) violate the duty
26        of good faith under RCW 61.24.163; (b) fail to comply
          with the requirements of RCW 61.24.174 [deposits into
27        foreclosure fairness account]; or (c) fail to initiate
          contact with a borrower and exercise due diligence as
28        required under RCW 61.24.031.
                                   - 23 -
 1   foreclosure.   Appellants supported this assertion by alleging
 2   that FannieMae represented itself to be the holder, owner, or
 3   assignee of the loan, which could be determined to contradict the
 4   authority required of BAC and ReconTrust.
 5        The bankruptcy court dismissed the CPA claims because it
 6   determined that even though Appellants adequately pled the first
 7   elements, they did not and could not allege the causation
 8   elements.   In light of the undisputed facts subsequently
 9   established in connection with the SJ Motion on the FDCPA claims,
10   we need not review the adequacy of the Appellants’ causation
11   allegations because they cannot plausibly plead deceptive acts by
12   BofA and ReconTrust.   As discussed earlier, the undisputed
13   evidence established that BofA, as holder of the Note, was an
14   authorized beneficiary under the Deed of Trust Act; BofA could
15   properly appoint ReconTrust as successor trustee; and the Notice
16   of Default was issued by the duly appointed and authorized agent
17   of BofA.    Because the Appointment of Successor Trustee and Notice
18   of Default were authorized and proper, the bankruptcy court found
19   at summary judgment that there were no false or misleading
20   representations or practices.23   Therefore, the record in
21
22        23
             In oral argument, and indirectly in the appellate brief,
     counsel for Appellants argued that the representation in the
23   Notice of Default that BofA was both owner and servicer
     constitutes a misleading statement actionable by Appellants.
24   Appellants did not so allege in their various forms of the
     complaint; the bankruptcy court appropriately found no material
25   issues of disputed fact as to the validity of the Notice of
     Default; and we conclude that the discrepancy is not material nor
26   could Appellants plausibly plead otherwise. See Donohue v. Quick
     Collect, Inc., 592 F.3d 1027, 1033 (9th Cir. 2010) (“[I]mmaterial
27   statements, by definition, do not affect a consumer’s ability to
     make intelligent decisions.”). We recognize Donohue discussed
28                                                      (continued...)
                                   - 24 -
 1   connection with the bankruptcy court’s findings for BofA and
 2   ReconTrust on the FDCPA claims, equally supports dismissal of the
 3   CPA claims.   Thus, even if we were to conclude that the
 4   bankruptcy court erred in its causation analysis, such error
 5   would be harmless.   See Shanks v. Dressel, 540 F.3d 1082, 1086
 6   (9th Cir. 2008) (appellate court may affirm on any basis
 7   supported by the record).
 8        3.   Wrongful Foreclosure Claim24
 9        In the FAC, Appellants asserted that based on the invalidity
10   of the MERS Assignment, the documents signed and actions taken by
11   BofA and ReconTrust were not authorized and, thus, violated the
12   Trust Deed Act.   Notably, however, they did not plead that a
13   trustee sale was noticed or a foreclosure sale completed; nor do
14   they plead any facts to indicate that the Notice of Default,
15   which was the only enforcement action allegedly taken under the
16
          23
            (...continued)
17   materiality in the context of the FDCPA, but conclude that the
     reasoning is appropriate to our analysis here. Washington law
18   makes clear that the distinction between an owner of the Note and
     a beneficiary who is a holder of the relevant note is not
19   significant. See Wash. Rev. Code § 61.24.030(7) (requiring,
     prior to foreclosure of residential real estate, that the trustee
20   have proof that the beneficiary owns the note, but also providing
     that a statement that the beneficiary is a note holder suffices).
21   Indeed, at least for purposes of RCW 61.24.030, BofA was the
     owner.
22
          24
             Appellants subsequently did not include a wrongful
23   foreclosure claim in the SAC. Appellees on appeal argue that
     Appellants thus abandoned the claim, citing Forsyth v. Humana,
24   Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) (“It is the law of this
     circuit that a plaintiff waives all claims alleged in a dismissed
25   complaint which are not realleged in an amended complaint.”).
     This “Forsyth rule” was overruled, in part, by the Ninth Circuit
26   in Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012),
     specifically as to claims dismissed with prejudice and without
27   leave to amend. Here, the bankruptcy court dismissed the
     Wrongful Foreclosure Claim with prejudice to the extent
28   Appellants sought damages or permanent injunction.
                                   - 25 -
 1   Trust Deed, was improperly issued.25
 2        Appellants sought a permanent injunction against all of the
 3   defendants and generally prayed for a judgment for damages,
 4   alleging simply that Debtor lost time while pursuing her actions.
 5   The bankruptcy court held that the Trust Deed Act provided no
 6   support for either a permanent injunction or damages, and
 7   dismissed the Wrongful Foreclosure Claim with prejudice
 8   accordingly.   On appeal, Appellants argue that the Bain opinion
 9   establishes that they adequately pled the Wrongful Foreclosure
10   Claim in all respects, and that the bankruptcy court erred by
11   relying on case law that is “no longer good authority” after
12   Bain.
13             a.    Permanent injunctive relief
14        Initially we note that none of the questions addressed in
15   Bain26 pertained to injunctive relief under the Trust Deed Act,
16   although the court extensively discussed the Trust Deed Act
17   generally.27   The Trust Deed Act allows restraint of a
18
          25
19           Appellants did not allege that BAC was not the holder of
     the Note at the time the Notice of Default was issued. See Wash.
20   Rev. Code 61.24.031; and Reinke v. Northwest Trustee Services,
     Inc., 2011 Bankr. LEXIS 4142 at *32 (Bankr. W.D. Wash. 2011).
21   Nor did Appellants allege that Debtor was not in default.
22        26
             We also note that Bain solely addressed questions
     regarding MERS and its participation in a foreclosure context.
23   We address Appellants’ alleged claims against MERS separately
     below.
24
          27
             The two cases that generated the certified questions to
25   the Washington Supreme Court in Bain both involved requests for
     injunctions to stop foreclosures initiated by MERS and damages
26   under the CPA, among other things. Bain, 175 Wash. 2d at 90.
     Nonetheless, the merits of the underlying cases were not before
27   the Washington Supreme Court, and the opinion contains no
     discussion or analysis pertaining to the injunctive relief
28                                                      (continued...)
                                   - 26 -
 1   foreclosure sale on any “proper legal or equitable ground.”
 2   Wash. Rev. Code § 61.24.130.   Appellants did not allege that a
 3   sale was noticed and they did not merely seek to restrain a sale,
 4   if one were noticed.    Instead, Appellants sought a permanent
 5   injunction.28   Bain provides no support for such relief,
 6   Appellants cited no other legal authority for such relief, and we
 7   located none.   The bankruptcy court did not err when it dismissed
 8   the Wrongful Foreclosure Claim to the extent Appellants sought a
 9   permanent injunction.
10             b.     Monetary damages for wrongful initiation of
                      foreclosure
11
12        In January 2011, when the bankruptcy court dismissed the
13   Wrongful Foreclosure Claim to the extent Appellants sought
14   damages, it did so based on well-established legal authority,
15   both federal and state.   The bankruptcy court referred to and
16   specifically agreed with the then-recent decision by Judge
17   Overstreet in Reinke v. Northwest Trustee Services, and the cases
18   cited therein, which held that the Trust Deed Act does not
19   authorize a civil action for damages for wrongful initiation of
20   foreclosure.    See, e.g. Vawter v. Quality Loan Serv. Corp.,
21   707 F. Supp. 2d 1115, 1123 (W.D. Wash. 2010); and Brown v.
22   Household Realty Corp., 146 Wash. App. 157, 189 P.3d 233, 240
23
24        27
           (...continued)
     requested therein.
25
          28
             In its oral ruling, after determining that a permanent
26   injunction would not be appropriate, the bankruptcy court
     analyzed whether the FAC supported a request for any restraint of
27   the foreclosure sale. The bankruptcy court found the FAC
     deficient as it contained no allegations that would indicate the
28   Notice of Default was issued incorrectly.
                                   - 27 -
 1   (2008).
 2          On appeal Appellants argue, primarily based on Bain, that
 3   the case law relied upon by the bankruptcy court is no longer
 4   good law on the efficacy of a wrongful initiation of foreclosure
 5   damages claim.   Bain, however, does not speak to the issue at
 6   all.    We reviewed the posture of the Washington federal and state
 7   courts on this issue and concluded that currently the courts are
 8   not of one mind.29   In point of fact, at least one district court
 9   recently abstained from ruling on the question of whether “a
10   plaintiff can recover damages under the [Trust Deed Act] for an
11   initiated but uncompleted trustee sale.”   See Zhong v. Quality
12   Loan Service Corp., 2013 U.S. Dist. LEXIS 145916 *11 (W.D. Wash.
13   Oct. 7, 2013).   In Zhong, the district court acknowledged that
14   the issue was submitted by an Order Certifying Question to the
15   Washington Supreme Court in Frias v. Asset Foreclosure Servs.,
16   Inc., No. 13-cv-0760 (W.D. Wash. Sept. 25, 2013).30
17          We need not decide this issue here because even if we were
18   to determine that the bankruptcy court erred at the Civil
19   Rule 12(b)(6) level, such error would be harmless in light of the
20   record and determinations made by the bankruptcy court later in
21
            29
             By way of example: In Stafford v. Sunset Mortg., Inc.,
22   2013 WL 1855743 at *2 (W.D. Wash. Apr. 29, 2013), the district
     court noted that “[a]s this Court has repeatedly ruled,
23   Washington law does not recognize a claim for wrongful initiation
     of a non-judicial foreclosure when no sale occurs.” Whereas, in
24 Walker v. Quality Loan Service Corp., 176 Wash. App. 294, 308 P.3d
716, 724 (2013), the state court disagreed with Vawter and held
25   that “a borrower has an actionable claim against a trustee who,
     by acting without lawful authority or in material violation of
26   the DTA, injures the borrower, even if no foreclosure sale
     occurred.”
27
            30
             The matter was assigned Supreme Court No. 89343-8 on
28   September 30, 2013, and the briefing schedule set.
                                   - 28 -
 1   connection with the SJ Motion on the FDCPA claims.   See Shanks v.
 2   Dressel, 540 F.3d at 1086 (appellate court may affirm on any
 3   basis supported by the record).    Appellants based their FDCPA
 4   claims on the same allegedly false and misleading acts and
 5   documents on which they based their Wrongful Foreclosure Claim.
 6        As discussed earlier, the undisputed facts established that
 7   the Notice of Default was issued by the duly appointed and
 8   authorized agent of BofA: ReconTrust.    See Wash. Rev. Code
 9   61.24.031 (an authorized agent may issue a notice of default
10   under RCW 61.24.010(8)).   And, FannieMae’s servicer, BofA, was an
11   authorized beneficiary under the Deed of Trust Act as holder of
12   the endorsed-in-blank Note (in the custody of BofA’s agent
13   ReconTrust).   Therefore, the record in connection with the
14   bankruptcy court’s findings for BofA and ReconTrust on the FDCPA
15   claims, equally supports a decision for them on the Wrongful
16   Foreclosure Claim.
17        4.   Quiet Title Action
18         The bankruptcy court dismissed the Quiet Title Action
19   without prejudice.   Appellants did not re-plead a claim for quiet
20   title in the SAC.    Appellants, therefore, waived any claim for
21   quiet title.   See Lacey, 693 F.3d at 928 (a plaintiff waives
22   claims alleged in a dismissed complaint by not re-pleading such
23   claims in an amended complaint when dismissal is without
24   prejudice).
25        And if the merits are considered, we also determine that the
26   bankruptcy court did not err.    On appeal, Appellants do not
27   allege that they were barred from re-pleading a quiet title
28
                                     - 29 -
 1   action.    Rather, they merely repeat the arguments made to the
 2   bankruptcy court.   They argue that MERS could assign neither the
 3   Trust Deed nor the Note – but they also argue inconsistently that
 4   by assigning the Trust Deed without assigning the Note, MERS
 5   caused the irreparable severance of the Note from the Trust Deed.
 6   Appellants’ argument is internally inconsistent and incorrect as
 7   a matter of law, because the security follows the obligation
 8   secured.   See In re Jacobson, 402 B.R. 359, 367 (Bankr. W.D.
 9   Wash. 2009).   “This principle is neither new nor unique to
10   Washington:    ‘[T]ransfer of the note carries with it the
11   security, without any formal assignment or delivery, or even
12   mention of the latter.’”   Id. (quoting Carpenter v. Longan, 83
13 U.S. 271, 275 (1872)).
14        A quiet title action is equitable and designed to resolve
15   competing claims of ownership.   Kobza v. Tripp, 105 Wash. App. 90,
16   95 (2001).    Where such an action is against a purported lender or
17   otherwise involves a deed of trust, a plaintiff must also allege
18   facts demonstrating they satisfied their obligations under the
19   deed of trust.   Elene-Arp v. Federal Home Finance Agency, 2013 WL
20   1898218 at *4 (W.D. Wash. 2013).   Here, the Quiet Title Action
21   did not involve either title to or ownership of property.
22   Instead, Appellants sought to extinguish the lien of the Trust
23   Deed, but failed to allege any facts regarding the status of
24   their obligations under the Trust Deed or Note.   Therefore,
25   Appellants failed to allege sufficient facts in the FAC to
26   plausibly allege a claim for quiet title and, thus, the
27   bankruptcy court did not err when it dismissed the Quiet Title
28
                                    - 30 -
 1   Action.
 2        5.   Abuse of Process
 3        The bankruptcy court also dismissed the Abuse of Process
 4   Claim pursuant to the Second Dismissal Motion.   Appellants based
 5   their Abuse of Process claim in the SAC on virtually the same,
 6   although re-phrased, allegations on which they based their
 7   Wrongful Foreclosure Claim in the FAC.    To the “abuse of the
 8   foreclosure process” and “improper initiation of foreclosure
 9   proceedings” allegations, Appellants added allegations that
10   ReconTrust breached the duty of good faith it owed, as successor
11   trustee, to Debtor and that ReconTrust and BofA violated the
12   statutory prohibition against the same entity serving as trustee
13   and beneficiary under the same deed of trust, based on their
14   common corporate direction and control.   None of such
15   allegations, taken as true for purposes of the Civil Rule
16   12(b)(6) evaluation, meet the pleading requirements for an abuse
17   of process claim.
18        In evaluating an abuse of process claim, "the crucial
19   inquiry is whether the judicial system’s process, made available
20   to insure the presence of the defendant or his property in court,
21   has been misused to achieve another, inappropriate end.”    Sea-Pac
22   Co. v. United Food and Comm’l Workers Local Union 44, 103 Wash. 2d
23   800, 805 (1985) (citation omitted).   The elements of an abuse of
24   process claim, are,
25             (1) existence of an ulterior purpose – to
               accomplish an object not within the proper
26             scope of the process, – and (2) an act in the
               use of legal process not proper in the
27             regular prosecution of the proceedings.
28
                                  - 31 -
 1   Id. (citation omitted).   And of particular import here, the
 2   defendant must have employed some process in the technical sense,
 3   meaning process issued by the Washington courts.     Id. at 806-07.
 4        Appellants did not allege any ulterior purpose – they
 5   alleged that the actions violated the Trust Deed Act.     And,
 6   critically, they do not allege any use of the judicial process in
 7   the allegedly improper initiation of non-judicial foreclosure.
 8   Therefore, the Abuse of Process Claim fails as a matter of law
 9   and was properly dismissed.   The bankruptcy court did not commit
10   error.
11   B.   Dismissal of claims against MERS
12        1.   Dismissal of the FDCPA claims against MERS
13        The bankruptcy court dismissed the FDCPA claims against MERS
14   in response to the Second Dismissal Motion because Appellants
15   failed to allege any action by MERS that could potentially give
16   rise to liability under the FDCPA.      Appellants alleged only that
17   MERS executed the MERS Assignment.      The MERS Assignment solely
18   purported to transfer MERS’s interest in the Trust Deed and the
19   Note to BofA.   As such, it was not an attempt to collect a debt
20   and, therefore, could not violate any provision under the FDCPA,
21   as a matter of law.31   We find no error in the bankruptcy court’s
22   decision on this point.
23        2.   Dismissal of the CPA claims against MERS
24        The bankruptcy court also dismissed the CPA claims against
25
          31
             Appellants did not identify the bankruptcy court’s
26   denial of leave to amend as an issue in this appeal, nor did they
     include any legal argument regarding leave to amend. We
27   therefore consider the Appellants to have waived review on this
     point.
28
                                    - 32 -
 1   MERS in the Second Dismissal Order.    On appeal, Appellants rely
 2   heavily on Bain as authority to establish that MERS may be held
 3   liable for violations of the CPA – but Appellants seek to prove
 4   too much through Bain.
 5        In Bain, the court held that the mere listing of MERS on a
 6   deed of trust is not itself an actionable injury under the CPA.
 7 175 Wash. 2d at 120.   While the Bain court was unwilling to find
 8   that characterizing MERS as a beneficiary was per se deceptive,
 9   it held that MERS’s purported action as a beneficiary
10   presumptively meets the first element of a CPA violation32;
11   however, ultimately a homeowner must produce evidence on each
12   element required to prove a CPA claim.    Id.
13        Whether a practice is unfair or deceptive is a question of
14   law for the court to decide – if the parties do not dispute their
15   conduct.   Indoor Billboard/Washington, Inc. v. Integra Telecom of
16   Wash., Inc., 162 Wash. 2d 59, 74, (2007).     In the SAC, Appellants
17   lump together their allegations of     “unfair and deceptive acts”
18   taken by BofA, ReconTrust, and MERS, as a group.    Review of these
19   allegations, in light of the subsequently determined undisputed
20   facts, results in our conclusion that Appellants failed to
21   adequately plead an unfair or deceptive act by MERS.
22        Appellants alleged: (a) misrepresentation as to the true
23   holder of the obligations; (b) unlawful and unauthorized
24
25        32
             In Bain, MERS, acting as beneficiary, purported to
     appoint successor trustees who initiated foreclosure proceedings.
26   Bain, 175 Wash. 2d at 89. Here, the only foreclosure action taken
     consisted of the Notice of Default issued by ReconTrust, which
27   was duly appointed by BofA, not MERS; and BofA was the duly
     authorized servicer for the holder of the Note.
28
                                   - 33 -
 1   declaration of default; (c) unlawful assignment of the Note from
 2   MERS to BofA; (d) use of “robo-signers”33; (e) unlawful
 3   appointment of unqualified successor trustee; (f) unlawful
 4   initiation of non-judicial foreclosure proceedings; and (g)
 5   “other misrepresentations.”   Among these alleged actions,
 6   conceivably only (c) is plausibly applicable to MERS – as MERS
 7   executed the MERS Assignment;34 and under Bain, MERS is not a
 8   lawful beneficiary under the Trust Deed Act.   Appellants fail,
 9   however, to plausibly allege any injury proximately resulting
10   from the MERS Assignment.   The alleged injury, consisting of
11   Debtor’s loss of time for business and personal matters while she
12   consulted legal counsel to address legal threats and loss of her
13   home, is not plausibly related to the MERS Assignment.    The legal
14   threat and the possibility of losing her home could only relate
15   to the Notice of Default, not the MERS Assignment.   Appellants
16   pled no direct causal link between the MERS Assignment and the
17   alleged injuries. Therefore, Appellants fail to adequately plead
18   a claim against MERS under the CPA, and dismissal was not error.
19        3.   Wrongful Foreclosure Claim, Quiet Title Action, and
               Abuse of Process Claim
20
21        Appellants included the Wrongful Foreclosure Claim and the
22   Quiet Title Action in their FAC, and the bankruptcy court
23
          33
             Appellants cite no legal authority that such signatures
24   render the documents void; courts reject “robo-signing” as a
     cognizable legal theory; and there is nothing deceptive about
25   using an agent to execute a document. See Bain v. Metro Mortg.
     Grp., Inc., 2010 U.S. Dist. LEXIS 22690, 2010 WL 891585, at *6
26   (W.D. Wash. 2010).
27        34
             Execution of the MERS Assignment is the only action
     taken by MERS specifically alleged anywhere in the SAC.
28
                                   - 34 -
 1   dismissed both pursuant to the First Dismissal Order.   The FAC
 2   lacks any allegation that MERS took any action that impacted
 3   Debtor’s right to the Property, and contains only conclusory
 4   allegations that MERS caused Debtor injury.   And, by failing to
 5   plead the Quiet Title Action in the SAC, Appellants waived the
 6   claim.
 7        As to the Abuse of Process Claim, contained in the SAC and
 8   dismissed by the Second Dismissal Order, we apply the same
 9   reasoning discussed above as to BofA and ReconTrust.    The
10   bankruptcy court committed no error by dismissing the Abuse of
11   Process Claim as Appellants failed to adequately plead such a
12   claim as to any defendant.
13   C.   Denial of Civil Rule 60(b) Motion
14        Appellants stated the issue challenging the bankruptcy
15   court’s denial of their Civil Rule 60(b) Motion as follows:
16        Did the trial court err in denying Appellants’ Motion
          for Relief from the trial court’s Orders of April 6,
17        2012 and October 2, 2012, dismissing Appellant’s claims
          for wrongful foreclosure procedures set forth in RCW
18        61.24, et seq.?
19   Appellants’ Opening Brief at 1.
20        In addition to factual problems with the issue statement
21   itself,35 Appellants fail to present any argument as to how the
22   bankruptcy court abused its discretion in denying Civil Rule
23
24        35
             The issue statement misstates the effect of the orders
     to which it refers. The April 6, 2012 order (relating to the
25   SAC) did not dismiss the Wrongful Foreclosure Claim. The
     Wrongful Foreclosure Claim was dismissed by the January 10, 2012
26   order (relating to the FAC). The October 2, 2012 disposition is
     the Final Judgment that is on appeal. Appellants did not seek
27   relief from the Final Judgment, other than by filing the Notice
     of Appeal.
28
                                  - 35 -
 1   60(b) relief.   Therefore, this issue has been waived.   See City
 2   of Emeryville v. Robinson, 621 F.3d at 1261.36
 3                            VII.   CONCLUSION
 4        Based on the foregoing, we AFFIRM.
 5
 6
 7
 8
 9
10
11
          36
             Even if the Panel were to review the bankruptcy court’s
12   denial of the requested relief under Civil Rule 60(b), which was
     brought on the alleged grounds that the intervening opinion by
13   the Washington Supreme Court in Bain “vitiated” the case
     authority and reasoning on which the bankruptcy court based its
14   denial, we would affirm. The bankruptcy court correctly
     identified the applicable legal standard, citing Phelps v.
15   Alameida, 569 F.3d 1120 (9th Cir. 2009); and the record supports
     the logical and reasonable conclusion that the bankruptcy court
16   “did not rely on any cases that would have been partially
     overruled by Bain, and [ ] did not make any determinations that
17   would be changed following Bain.” Hr’g Tr. (Sept. 28, 2012)
     5:22-25, 6:1. In Bain, the Washington Supreme Court answered
18   three certified questions. First, it concluded that “if MERS
     does not hold the note, it is not a lawful beneficiary.”
19 175 Wash. 2d at 89. It was unable to determine the “‘legal effect’
     of MERS not being a lawful beneficiary” on “the record and
20   argument before” it. Id. And finally, it concluded that a
     homeowner “may” have a CPA claim “based upon MERS representing
21   that it is a beneficiary,” but such a determination would “turn
     on the specific facts of each case.” Id. Here, on the First
22   Dismissal Motion, the bankruptcy court “dismissed the abuse of
     process claim because the plaintiffs did not allege the existence
23   of an ulterior purpose or an act that uses the judicial process”
     [Hr’g Tr. (Sept. 28, 2012) at 6:10-13]; “dismissed the FDCPA
24   claim against MERS because the plaintiffs did not allege an
     action by MERS that could give rise to liability under the FDCPA”
25   (Id. at 6:14-16); and “dismissed the Consumer Protection Act
     claim because the plaintiffs had not pled any act of the
26   defendants which was causally linked to the injury of the
     plaintiffs” (Id. at 6:17-20). Thus, even on the merits, we
27   conclude that the bankruptcy court did not abuse its discretion
     by denying the Civil Rule 60(b) Motion.
28
                                     - 36 -